                       UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                                WESTERN DIVISION



 CHARLES KIEFFE,                                      5:19-CV-05067-JLV


                   Plaintiff,
                                                  ORDER APPOINTING COUNSEL
       vs.



 UNITED STATES OF AMERICA,
                                          j


                   Defendant.



      This matter is before the court pursuant to petitioner Charles Kieffe's

motion to vacate, set aside, or correct his sentence pursuant to 28 U.S.C. §

2255. Pursuant to the Criminal Justice Act, 18 U.S.C. §§ 3006(a)(1) and (c),

and United States District Judge Jeffrey L. Viken's Standing Order dated

October 31, 2019, the Federal Public Defender for the Districts of South

Dakota and North Dakota was appointed to represent all financially eligible
                           /


defendants in criminal cases in this district who may be eligible to seek a

reduced or modified sentence based upon the decision in United States v.

Davis, 139 S. Ct. 2319 (2019) and subsequent Court decisions.

      Mr. Kieffe's § 2255 habeas petition seeks to reduce or modify his

sentence pursuant to United States v. Davis. This Court entered an Order

granting the Federal Public Defender for the District of South Dakota's motion
                                              \

to withdraw from Mr. Kieffe's case due to a continuing conflict of interest.

(Doc. 13). Accordingly, it is hereby
      ORDERED that Ellery Grey is hereby appointed to represent the

petitioner in the above entitled case.

      DATED this^P^^day of January, 2020.
                                         BY THE COURT:




                                         DANETA WOLLMANN
                                         United States Magistrate Judge
